328 F.2d 891
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The WESTERN AND SOUTHERN LIFE INSURANCE COMPANY, Respondent.
No. 14616.
United States Court of Appeals Third Circuit.
Argued Feb. 17, 1964.Decided March 4, 1964.

Lawrence M. Joseph, N.L.R.B., Washington, D.C.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Assistant General Counsel, Warren M. Davison, Attys., N.L.R.B., on the brief), for petitioner.
John G. Wayman, Pittsburgh, Pa.  (W. D. Armour, Reed Smith Shaw & McClay, Pittsburgh, Pa., Ithamar D. Weed, Cincinnati, Ohio, on the brief), for The Western and Southern Life Ins. Co., respondent.
Isaac N. Groner, Washington, D.C., for amicus curiae.
Before KALODNER and HASTIE, Circuit Judges and KIRKPATRICK, District Judge.
PER CURIAM.


1
Metropolitan Life Insurance Company v. National Labor Relations Board, 3 Cir., 1964, 328 F.2d 820 is dispositive of the issues presented.


2
The Order of the Board will be affirmed.